UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7313


AARON DOXIE, III, a/k/a Aharon Azaryah Nearyah Hakahan,

                    Petitioner - Appellant,

             v.

WARDEN JEFFREY N. DILLMAN, Warden; DIRECTOR HAROLD CLARKE,
Director,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:13-cv-00505-AWA-DEM)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Doxie, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron Doxie, III, seeks to appeal from the district court’s order denying his

motions for reconsideration. * We conclude that Doxie’s motions were in substance a

successive 28 U.S.C. § 2254 (2012) petition.

       The district court’s denial of these motions is not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong.        Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a debatable claim of the denial

of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Doxie has not made

the requisite showing. Doxie’s motions challenged the validity of his convictions and

should have been construed as a successive § 2254 petition. See Gonzalez v. Crosby,

545 U.S. 524, 531-32 (2005); United States v. McRae, 793 F.3d 392, 397 (4th Cir. 2015);


       *
         Doxie confines his appeal to the district court’s ruling denying his motions on the
basis that it lacked jurisdiction to consider his claims.


                                             2
United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003).         In the absence of

pre-filing authorization from this court, the district court lacked jurisdiction to hear a

successive § 2254 petition. See 28 U.S.C. § 2244(b)(3) (2012).

      Accordingly, we deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             DISMISSED




                                            3